          12-01703-NPO Dkt 2685 Filed 02/12/20 Entered 02/12/20 09:39:22 Page 1 of 2


Form hn002npo (Rev. 10/18)
                                             UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF MISSISSIPPI


IN RE:
          Community Home Financial Services, Inc.                                         CASE NO. 12−01703−NPO
                  DEBTOR.                                                                               CHAPTER 11


                                             NOTICE OF HEARING AND DEADLINES

       U.S. Bank National Association has filed a Motion for Relief from Automatic Stay and for Abandonment or
Alternatively, for Adequate Protection (the "Motion") (Dkt. #2683) with the Court in the above−styled case.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you might wish to consult
one.)

       The Court will hold an evidentiary hearing (the "Hearing") on March 3, 2020, at 02:00 PM in the Thad
Cochran United States Courthouse, Bankruptcy Courtroom 4C, 501 East Court Street, Jackson, Mississippi, to
consider and act upon the Motion.

        If you do not want the Court to grant the Motion, or if you want the Court to consider your views on the
Motion, you or your attorney must file a written response explaining your position so that the Court receives it on or
before February 28, 2020 (Response Due Date). Please note that a corporation, partnership, trust, or other business
entity, other than a sole proprietorship, may appear and act in Bankruptcy Court only through a licensed attorney.
Attorneys and Registered Users of the Electronic Case Filing (ECF) system should file any response using ECF.
Others should file any response at U.S. Bankruptcy Court, Thad Cochran U.S. Courthouse, 501 East Court Street,
Suite 2.300, Jackson, MS 39201. If you file a response, you or your attorney are required to attend the Hearing. The
Hearing will be electronically recorded by the Court.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose the Motion. If no
response is filed, the Court may consider the Motion and enter an order granting relief before the Hearing date.


          Dated: 2/12/20                                               Danny L. Miller, Clerk of Court
                                                                       U.S. Bankruptcy Court
                                                                       501 East Court Street, Suite 2.300
                                                                       P.O. Box 2448
                                                                       Jackson, MS 39225−2448
                                                                       601−608−4600
Courtroom Deputy
601−608−4642 (use to advise of settlement)
601−608−4693
        12-01703-NPO Dkt 2685 Filed 02/12/20 Entered 02/12/20 09:39:22 Page 2 of 2



Parties Noticed:

Community Home Financial Services, Inc., Debtor in Possession

Kristina M. Johnson, Chapter 11 Trustee

Laura F. Ashley, Esq.

Jeffrey R. Barber, Esq.

John D. Moore, Esq.

Elizabeth Crowell Price, Esq.

United States Trustee

Deborah A. Seguin, Listed on Certificate of Service

All Notice of Appearance Parties
